Case 1:19-cv-08975-PGG Document 9 Filed 02/12/20 Page 1 of 2

Sheehan & Associates, P.C. 505 Northern Blvd Ste 311, Great Neck NY 11021-5101
tel. 516.303.0552 = fax 516.234.7800

spencer@spencersheehan.com

 

February 12, 2020
District Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Re: 1:19-cv-08975-PGG
Parham v. Aldi Inc.
Dear District Judge Gardephe:

This office represents the plaintiff. In accordance with your Honor's Individual Rules of
Practice in Civil Cases, plaintiff, jointly and with consent of defendant, requests an extension of
the date by which defendant is required to answer or respond to the complaint, scheduled for
Tuesday, February 18, 2020, to Friday, April 3, 2020.

There have been no previous requests for an extension of the date by which defendant is
required to answer or respond to the complaint. No prior request was granted or denied. Defendant
consents to and joins plaintiff in this request. The reason for this request is because defendant is
finalizing assignment and retention of outside counsel which is expected to be completed within
approximately ten days.

Upon assignment of counsel and their review of the file, the parties will use this additional
time for discussion regarding how they will proceed, such as a motion to dismiss or answer by
defendant, an amended complaint by plaintiff or a resolution of the issues, in advance of the date
by which defendant's answer or response to the complaint is due. This request is submitted at least
48 hours prior to the original compliance date. This request does not affect any other scheduled

dates. Thank you.
Respectfully submitted,

/s/Spencer Sheehan
Spencer Sheehan

MEMO ENDORSED
The:Application is granted.
So ORDERED:

Pau A Banregt
Paul G. Gardephe, U.S.DWJ.
pated: Fef. 21, 920

 
